Title: From John Adams to Samuel Mather, 26 April 1785
From: Adams, John
To: Mather, Samuel


          
            Sir
            Auteuil April 26. 1785.
          
          I received with Pleasure your valuable Legacy, and your Letter by Mr: Temple. I am obliged to you for these Attentions to me, and should have acknowledged them sooner if the public Service had not so constantly employed me.
          Your Son, and his Lady, with Mrs: Hay, were so kind, as to call and dine with us at Auteuil last Fall. They are now at Beaugency, at some distance from Paris, but in good Health.
          I had hopes of returning home, and of the Pleasure of seeing again my friends in Boston; but Congress are sending me to England, & what I am to meet with there or how long to stay I know not. I have however a great Comfort in knowing that if I can do no good there I shall soon go home.
          My Son John Quincy Adams will have the Honour to deliver you this, and let me ask the favour of you to shew him your Library, as it has an excellent Effect upon young Minds to look into the Libraries of such great characters as the Line of Dr: Mathers.
          With great Respect, &c
        